UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08606 Deutsche Target Date Series (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:5/31/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMay 31, 2015(Unaudited) Deutsche LifeCompass 2040 Fund Shares Value ($) Equity - Equity Funds 71.9% Deutsche Capital Growth Fund "Institutional" (a) Deutsche Core Equity Fund "Institutional" (a) Deutsche EAFE Equity Index Fund "Institutional" (a) Deutsche Emerging Markets Equity Fund "Institutional" (a) Deutsche Equity 500 Index Fund "Institutional" (a) Deutsche Global Equity Fund "Institutional"* (a) Deutsche Global Growth Fund "Institutional" (a) Deutsche Global Infrastructure Fund "Institutional" (a) Deutsche Global Small Cap Fund "Institutional" (a) Deutsche Latin America Equity Fund "S" (a) Deutsche Real Estate Securities Fund "Institutional" (a) Deutsche Real Estate Securities Income Fund "Institutional" (a) Deutsche Small Cap Core Fund "S" (a) Deutsche Small Cap Growth Fund "S" (a) Deutsche Small Cap Value Fund "Institutional" (a) Deutsche World Dividend Fund "Institutional" (a) Total Equity - Equity Funds (Cost $7,326,437) Equity - Exchange-Traded Funds 5.3% Deutsche X-trackers MSCI Europe Hedged Equity ETF (b) Deutsche X-trackers MSCI Japan Hedged Equity ETF (b) iShares MSCI Pacific ex Japan Fund SPDR Barclays Convertible Securities Fund SPDR S&P Emerging Asia Pacific Fund Total Equity - Exchange-Traded Funds (Cost $851,004) Fixed Income - Bond Funds 17.2% Deutsche Core Plus Income Fund "Institutional" (a) Deutsche Enhanced Commodity Strategy Fund "Institutional" (a) Deutsche Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) Deutsche Enhanced Global Bond Fund "S" (a) Deutsche Floating Rate Fund "Institutional" (a) Deutsche Global Inflation Fund "Institutional" (a) Deutsche High Income Fund "Institutional" (a) Deutsche Short Duration Fund "S" (a) Deutsche U.S. Bond Index Fund "Institutional" (a) Total Fixed Income - Bond Funds (Cost $2,883,327) Market Neutral Fund 1.4% Deutsche Diversified Market Neutral Fund "Institutional"* (a) (Cost $217,272) Fixed Income - Money Market Fund 5.2% Central Cash Management Fund, 0.09% (a) (c) (Cost $815,991) % of Net Assets Value ($) Total Investment Portfolio (Cost $12,094,031) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $12,334,890.At May 31, 2015, net unrealized appreciation for all securities based on tax cost was $3,600,820.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,106,400 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $505,580. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) Affiliated fund managed by DBX Advisors LLC, a subsidiary of Deutsche Bank AG. (c) The rate shown is the annualized seven-day yield at period end. EAFE: Europe, Australasia and Far East MSCI: Morgan Stanley Capital International S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt A summary of the Fund’s transactions with affiliated funds during the period ended May 31, 2015 is as follows: Affiliate Value ($) at August 31, 2014 Purchases Cost ($) Sales Cost ($) Realized Gain/(Loss) ($) Income Distribu- tions ($) Capital Gain Distribu- tions ($) Value ($) at May 31, 2015 Deutsche Capital Growth Fund Deutsche Core Equity Fund Deutsche Core Fixed Income Fund — — — Deutsche Core Plus Income Fund — Deutsche Diversified Market Neutral Fund — — Deutsche EAFE Equity Index Fund — Deutsche Emerging Markets Equity Fund — Deutsche Enhanced Commodity Strategy Fund — Deutsche Enhanced Emerging Markets Fixed Income Fund — Deutsche Enhanced Global Bond Fund Deutsche Equity 500 Index Fund Deutsche Floating Rate Fund — Deutsche Global Equity Fund — — Deutsche Global Growth Fund — Deutsche Global Inflation Fund — Deutsche Global Infrastructure Fund Deutsche Global Small Cap Fund Deutsche High Income Fund — Deutsche Latin America Equity Fund Deutsche Real Estate Securities Fund Deutsche Real Estate Securities Income Fund Deutsche Short Duration Fund — Deutsche Small Cap Core Fund — Deutsche Small Cap Growth Fund — Deutsche Small Cap Value Fund 84 Deutsche U.S. Bond Index Fund Deutsche World Dividend Fund — Deutsche X-trackers MSCI Europe Hedged Equity ETF — 11 Deutsche X-trackers MSCI Japan Hedged Equity ETF — — Central Cash Management Fund — — — Total Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2015 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Equity Funds $ $
